DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2020 was filed after the filing date of the instant application on 11/12/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




■ Claim 1 is recited limitations “responding, via a dialogue manager …” in line 9, and “prompting, via a dialogue manger …” in line 11 of the claim. And thus, it is unclear whether “a dialogue manager” is the same as “a dialogue manager” or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 also recited limitation “the intent” in line 17 of the claim. Again, there is insufficient antecedent basis for this limitation in the claim, and thus, it is unclear whether “the intent” is the same as “the second intent” or not. 
	Appropriate correction is required.

■ Claim 10 is recited limitations “a response to the user”, “where response is …” in line 13, “the response is made …” in line 14, “… to the response from …” in line 16, and “the suggested response” in line 18 of the claim. And thus, it is unclear whether “a response to the user” is the same as “response”, “the response”, and “the suggested response” or not. There is insufficient antecedent basis for these limitations in the claim.
Appropriate correction is required.

■ Claim 17 is recited limitations “connecting, via a dialogue manager …” in line 2, and “receiving, via a dialogue manger …” in line 3 of the claim. And thus, it is unclear whether “a dialogue manager” is the same as “a dialogue manager” or not. There is insufficient antecedent basis for this limitation in the claim.
the model” in line 11 of the claim. Again, there is insufficient antecedent basis for this limitation in the claim. 
	Appropriate correction is required.

	■ Claims 6, 12, 15, and 21 are recited limitation “the conversation” in the claims. There is insufficient antecedent basis for this limitation in the claims.
	Appropriate correction is required.

Allowable Subject Matter
Claims 1-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above.
The closest prior art of Subramaniam et al. (US-PGPUB 2020/0342032 A1 - Insights into performance of a bot system) intelligent bot is able to understand user’s intention based upon user utterances and respond accordingly (see Figs. 1-2).
Beaver et al. (US-PGPUB 2016/0071517 A1 - Evaluation conversation data based on risk factors) conversations are analyzed to identify potential risks within employed language model (see Fig.1).
Khaitan et al. (U.S. Patent No. 10,866,975 B2 – Dialog system for transitioning between state diagrams) determining an intent associated with a query by using a scoring system, etc. (see Fig.1).
The prior art does not teach the comparing steps as claimed in claim 1.
The prior art does not teach the suggesting and updating steps as in claim 10.


Conclusion
The prior art made of record listed above and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
11/06/2021